Citation Nr: 0738153	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-26 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for polycythemia.

2.  Entitlement to service connection for mouth sores.

3.  Entitlement to service connection for diabetes mellitus, 
type II.

4.  Entitlement to a compensable disability rating for 
callous formation over the first, fourth, and fifth 
metatarsal heads of the right foot.  

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
shoulder disability, and if so, whether the claim should be 
granted. 
	
6.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
respiratory disability, and if so, whether the claim should 
be granted. 

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin rash of the arms, and if so, whether the claim should be 
granted. 

8.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
throat disability, and if so, whether the claim should be 
granted. 

9.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
atrial fibrillation, and if so, whether the claim should be 
granted. 

10.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1991.  He also had prior active service of ten 
months.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 2003 and January 2004 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland. 

The Board notes that the veteran was scheduled for a hearing 
before the Board at the Board's office in Washington, D.C., 
in March 2006.  He failed to report for that hearing.  He has 
not requested that he be scheduled for another Board hearing.  

The Board has received written notice from the veteran, dated 
in November 2005, that the veteran is withdrawing a claim of 
entitlement to service connection for fatigue.  The Board 
will limits decision accordingly.

Although the RO determined in the January 2004 rating 
decision that new and material evidence had been submitted to 
reopen the appellant's claims for service connection for a 
left shoulder disability, respiratory disability, skin rash 
of the arms, throat disability, atrial fibrillation, and 
hypertension, the Board must determine on its own whether new 
and material evidence has been submitted to reopen these 
claims.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The record raises the issue of entitlement to a total 
disability rating for individual unemployability due to 
service-connected disabilities.  This issue has not been 
addressed by the RO.  Therefore, it is referred to the RO for 
appropriate action.

The issue of entitlement to service connection for diabetes 
mellitus is decided herein while the other issues on appeal 
are addressed in the remand that follows the order section of 
this decision.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam and was not exposed 
to Agent Orange/herbicides in service. 

2.  Diabetes mellitus was not present within one year after 
the veteran's discharge from service and is not etiologically 
related to service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active 
duty, nor may such incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131 (West 2002 and Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 
and Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language  
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time"  
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No.  
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2004.  Although this 
notice was sent after the initial adjudication of the claim 
and the veteran has not been provided notice with respect to 
the disability-rating or effective-date element of the claim, 
the Board finds that there is no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the receipt of all 
pertinent evidence, the RO readjudicated the claim.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the RO would have been different had 
VCAA notice been provided at an earlier time.  Moreover, as 
explained below, the Board has determined that service 
connection is not warranted for diabetes mellitus.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide timely notice with 
respect to those elements of the claim is no more than 
harmless error.  

The record also reflects that the veteran's service treatment 
records and VA treatment records have been obtained.  
Although the veteran was not afforded a VA examination to 
determine the etiology of his diabetes, the Board has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claim and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate the claim.  In this regard, the Board notes 
that any medical opinion linking the veteran's claimed 
conditions to service would be based on a history the Board 
has determined to be inaccurate.  

Neither the veteran nor his representative has identified any 
other evidence that could be obtained to substantiate the 
claim.  The Board is also unaware of any such evidence.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection can be granted for any disease initially 
diagnosed after discharge from service, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Where a veteran served for at least 90 days during a period 
of war and manifests diabetes to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54. 

Analysis

The Board notes that while his second period of active duty 
service was from January to May 1975, the veteran does not 
claim any service in Vietnam or Agent Orange/herbicide 
exposure there or elsewhere, nor does the evidence suggest 
that he was exposed to any herbicide during active service.

The veteran claims that service connection is warranted for 
diabetes mellitus, type II because he was treated for 
diabetes while in the service and because, in connection with 
this treatment, he was advised as to issues of diet and high 
sugar levels.

An October 1991 treatment record indicates the veteran's own 
concern about his diet; however, service medical records do 
not show that he was found to have diabetes, nor is there any 
post-service medical evidence suggesting that it was present 
within one year of his discharge from service or that it is 
etiologically related to service.

In essence, the evidence of a nexus between the veteran's 
current diabetes and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Entitlement to service connection for diabetes mellitus, type 
II, is denied.


REMAND

In a March 2004 informal hearing presentation, the veteran's 
representative alleged that the veteran's service-connected 
right foot disability had worsened in that he was now unable 
to remain on his feet.  In August 2005, the veteran reported 
a gradual worsening of his right foot condition.  The last VA 
examination of his feet was in January 1998, at which time no 
complaints of such severity were registered.  


VA's duty to assist the veteran includes obtaining a thorough 
and contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  See also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).

Moreover, the veteran's August 2005 substantive appeal in the 
matters before the Board indicates that he is currently being 
treated for all ten conditions here on appeal (except 
diabetes and hypertension).  A May 2004 statement from the 
veteran reports that all his treatment has been at VA medical 
facilities.  No VA treatment records subsequent to January 
2003, however, are of record.

Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

The Board also notes that the Court has held that, because 
the terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by 
the VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.

Notice letters were sent to the veteran in June 2002, in 
March 2003, and in March and May 2004; however, those letters 
did not identify the bases for the prior denial of the 
claims, or the kind of evidence that would be considered new 
and material in the veteran's case.  More specifically, the 
veteran has not been apprised of the definition of new and 
material applicable, as in this case, to claims to reopen 
that were filed since August 29, 2001.  

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should provide the 
veteran with the notice required under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include the notice specified 
by the Court in Kent.

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If it 
is unsuccessful in obtaining any 
pertinent evidence identified by the 
veteran, it should so inform him and 
request that he provide the outstanding 
evidence.

3.  In any event, the RO or the AMC 
should obtain a copy of any pertinent VA 
treatment records for the period since 
January 2003.  

4.  Then, the RO or the AMC should make 
arrangements for the veteran to be 
afforded a VA examination by a physician 
with appropriate expertise to determine 
the nature and severity of the callous 
formation over the first, fourth, and 
fifth metatarsal head, right foot, and 
the overall degree of functional 
impairment resulting from this 
disability.  The claims folders, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  Any indicated studies are to 
be performed.  

The examiner should describe with 
specificity all symptomatology and 
functional impairment due to the 
veteran's service-connected right foot 
disability.  He should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


